Pennewill, J.,
charging the jury :
Gentlemen of the jury :—The prisoner at the bar, Joseph Irvin Truitt, is charged in this indictment with having committed, on the fifth day of July of the present year, an assault upon one Celestine Lito, with intent her the said Celestine Lito to ravish and carnally know.
This indictment is based upon a statute of this State which *469provides, “ That if any person shall, with violence, assault any female with intent to commit rape, such person shall be deemed guilty of felony,” etc. And the charge embraces, as you have doubtless observed, not only an assault but also the intent to commit rape.
An assault is any unlawful and wrongful attempt by force and violence to do injury to the person of another and you may find the prisoner at the bar guilty of an assault simply, if the evidence shall justify such a finding. In order to find the prisoner guilty in manner and form as he stands indicted, that is, guilty of an assault with intent to commit rape, you must be satisfied beyond a reasonable doubt that if the prisoner had consummated his intent, that is, accomplished his purpose, he would have been guilty of rape.
It is therefore necessary for us to tell you briefly what constitutes the crime of rape. It has been defined by this Court to be the carnal knowledge of a woman, above the age of ten years, against her will; and if you believe that the prisoner not only committed the assault alleged in the indictment but that he intended at the time to commit the crime of rape, you should find him guilty in manner and form as he stands indicted.
We have been asked by the counsel for the defendant to instruct you as to the effect of drunkenness as a defense where the charge embraces a specific intent; and we think the law upon this question has been very correctly and clearly stated by the Court in case of State vs. Pi Guglielmo, 4 Pennewill, 336. Judge Grubb, in charging the jury in that case said:
“ Although voluntary intoxication constitutes neither excuse for nor palliation of crime, yet in cases where a specific or particular intent and purpose is an essential or constituent element of the of-fence, intoxication, even though voluntary, becomes a matter for consideration, and is competent evidence on the question whether by reason thereof, the defendant was capable of forming or entertaining such an intent or purpose at the time the act was perpetrated. Evidence of intoxication, however, should always be received with great caution, and carefully examined, in connection with the other proven circumstances.
*470“ A person who is intoxicated may be capable of premeditation and deliberation, and a drunken man who commits a wrongful act wilfully and premeditatedly is as guilty in the eyes of the law as if he had been sober. If a person resolves to commit a crime and then drinks to intoxication and commits the act, the fact of intoxication cannot lessen the degree of the offence, because he specifically intended to commit it. When the specific intent is a necessary ingredient of the crime, so long as the defendant is capable of eonceiving and entertaining the design, he must be presumed, in the absence of proof to the contrary, to have intended the natural and probable consequences of his act.”
If you believe from the evidence that the prisoner at the time of the commission of the alleged offence, knew what he was doing and was able to appreciate the character of his act, and knew it was unlawlul or wrongful, his drunkenness would be no defense. All we have said to you about intoxication or drunkenness has reference only to the intent to commit the rape and does not apply in any manner to the charge of assault because that does not embrace any specific intent. Therefore no matter how drunk the person may have been at the time, you may find him guilty of assault only, provided the evidence in this case shall warrant you in so finding.
In this case you may find anyone of three verdicts. If you should believe that the prisoner at the bar did not commit the assault at all, your verdict, of course, should be not guilty. If you believe that he did commit the assault alleged, but are not satisfied that he intended to ravish or rape the prosecuting witness, your verdict should be not guilty in manner and form as he stands in-dieted but guilty of assault only; but if you should believe that he not only committed the assault but that it was his intent at the time to ravish or rape the prosecuting witness, your verdict should be guilty in manner and form as he stands indicted. If after carefully considering all the evidence in the case, you entertain a reasonable doubt of the guilt of the prisoner, that doubt should inure to his benefit and your verdict should be not guilty. But we say to you that such a doubt must not be a vague, fanciful or merely possible *471doubt, but such a real and substantial doubt as intelligent and impartial men may reasonably entertain upon a careful consideration of all the evidence in the case.
Verdict, not guilty in manner and form as indicted, but guilty of assault only.